8th Nov, 1807. All the judges present, except Trezevant, J. sick. Grisike, J., delivered the resolution of the whole court; the substance of which was, that, from a careful examination of all the doctrine to be found in the books on the subject, it appears that, unless some evidence is given on the part of the maker of a note payable to bearer, to raise a doubt, or a suspicion, that the bearer, who sues on it, has not obtained it fairly, by delivery, bona fide, for a valuable consideration, there will be no necessity to prove that he has come fairly by the note, but it shall be presumed ; and this presumption shall be sufficient to entitle him to a verdict, except some evidence is given to overthrow it, and to raise a contrary presumption, in which case tt will be incumbent on the plaintiff to prove that he came fairiy by the note.
Motion rejected.
Trezevant, J., ruled at the trial, that the plaintiff could not be required to prove how he came by the note, unless it were first *167proved, on the part of. the defendant, that he had been forbidden to pay the note to the plaintiff, by some person who laid claim to it.
Note. See 1 Bos. and P. 648. 1 Esp. Dig. 39. 2 Show.,235. Peake’s Evid. 220. It is only on suspicious circumstances, that the hearer of a promissory note is to account how he came by it. 2 Johns. 51.